As Filed with the Commission on November 30, 2010 Registration No. 002-87775 SEC File No. 811-3615 OMB APPROVAL OMB Number:3235-0307 Expires:November 30, 2010 Estimated average burden hours per response657.0 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. Post-Effective Amendment No.51 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 53 ULTRA SERIES FUND 550 Science Drive Madison, WI 53711 (800) 767-0300 (Registrant's Exact Name, Address and Telephone Number) Pamela M. Krill General Counsel and Chief Legal Officer Madison Asset Management, LLC 550 Science Drive Madison, WI 53711 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: It is proposed that this filing will become effective: [ ] immediately upon filing pursuant to paragraph (b) [X] on December 30, 2010pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [X] This post-effective amendment designates a new effective date for a previously filed post-effective amendment. EXPLANATORY NOTE: Pursuant to Rule 485(b)(1)(iii) of the Securities Act of 1933, the sole purpose of this Post-Effective Amendment No.51 is to designate a new effective datefor the Post-Effective Amendment No. 50, which was filed on November 5, 2010. (Accession No. 0000310407-10-000218). Parts A, B and C of Post-Effective Amendment No.50 are unchanged and hereby incorporated by reference. A final version of Parts A and B, as used, will be filed pursuant to Rule 497 or 497j, as applicable, after the effective date. SIGNATURES Pursuant to the requirements of the Securities Act of 1933 and the Investment Company Act of 1940, the Registrant certifies that it meets all of the requirements for effectiveness of this Registration Statement under Rule 485(b) under the Securities Act of 1933 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, duly authorized, in the City of Madison, State of Wisconsin, on the 30th day of November 2010. Ultra Series Fund By:/s/ Katherine L. Frank Katherine L. Frank President Pursuant to the requirements of the Securities Act of 1933, this Registration Statement on Form N-1A has been signed below by the following persons in the capacities and on the date(s) indicated. Name Title Date /s/Katherine L. Frank President and Trustee (Principal Executive Officer) November 30, 2010 Katherine L. Frank /s/Greg D. Hoppe Treasurer (Principal Financial Officer) November 30, 2010 Greg D. Hoppe * Trustee November 30, 2010 Lorence D. Wheeler * Trustee November 30, 2010 James R. Imhoff, Jr. * Trustee November 30, 2010 Philip E. Blake * Trustee November 30, 2010 Steven P. Riege * Trustee November 30, 2010 Richard E. Struthers *By: /s/ Pamela M. Krill *Pursuant to Power of Attorney filed with Post Effective Amendment No. 49 to the registrant's Form N-1A Registration Statement filed on March 1, 2010
